Citation Nr: 0714570	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-40 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Post Traumatic 
Stress Disorder (PTSD). 

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2004 
rating decision of the New York, New York Regional Office 
(RO) that in part, denied service connection for PTSD on the 
basis that the evidence submitted was not new and material.


FINDINGS OF FACT

1.  In a May 1984 decision, the RO denied service connection 
for PTSD; the RO closed the veteran's appeal of this decision 
after he failed to submit a substantive appeal in response to 
its statement of the case.

2.  Evidence submitted since the May 1984 RO decision, 
including the veteran's report of stressors not considered in 
the prior decision relate to previously unestablished 
elements necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim. 

3.  The veteran engaged in combat during service.

4.  He has a current diagnosis of PTSD related to in-service 
combat stressors.


CONCLUSION OF LAW

1.  The May 1984 decision denying service connection for PTSD 
is final; evidence received since November 1984 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§  5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2006). 

2.  The criteria for the grant of service connection for PTSD 
are met.  § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Analysis

The RO denied the claim for service connection for PTSD in 
May 1984 on the basis that objective evidence of an in-
service stressor was not shown.

The veteran submitted a notice of disagreement with this 
decision, but did not submit a substantive appeal after the 
RO issued a statement of the case.  The RO closed his appeal, 
and the May 1984 rating decision became final.  38 U.S.C.A. 
§ 7105(d)(3).
 
Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for PTSD.  38 U.S.C.A. § 5108. 

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, supra.

The evidence of record at the time of the final denial in May 
1984, included service department records showing that the 
veteran served in Vietnam, and a letter from an outreach 
specialist at a Vet Center in which it was opined that the 
veteran had PTSD as a result of stressors while serving in 
Vietnam.

The evidence received since the May 1984 RO decision includes 
additional service department records showing that the 
veteran served over 21 months in Vietnam from 1966 to 1968, 
and correcting his records to show that he was awarded that 
Army Commendation Medal.

VA treatment records, a March 2004 VA examination and a July 
2004 statement by the veteran report stressors not 
specifically considered at the time of the May 1984 decision.  
These reports pertain to the previously unestablished element 
of a stressor.  38 C.F.R. § 3.304(f) (providing that service 
connection for PTSD generally requires credible evidence of 
an in-service stressor or a showing that the veteran engaged 
in combat).   As such this evidence pertains to a previously 
unestablished element necessary for the grant of service 
connection for PTSD; it raises a reasonable possibility of 
substantiating the claim.  It is therefore new and material 
and sufficient to reopen the claim.

Accordingly, the claim is reopened.

Merits

Service connection for PTSD requires competent medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (i.e. in accordance with DSM-IV); a link 
established by medical evidence between the current symptoms 
and an in-service stressor; and credible supporting evidence 
of the stressor.  Where the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat the veteran's lay 
testimony alone may establish the occurrence of the in-
service stressor.  38 C.F.R. § 3.304(f).

The competent medical evidence is unanimous in finding that 
the veteran meets the criteria for a diagnosis of PTSD, and 
in relating that diagnosis to in-service stressors.  

The veteran's claimed stressors are combat related.  Service 
department records show that the veteran served with the 4th 
Infantry Division in Vietnam.  Service department records 
also show that during the time the veteran was in Vietnam, 
the entire 4th Infantry Division was stationed in the Central 
Highlands and engaged in heavy defensive and offensive combat 
operations.  U.S. Army Center for Military History; 
www.army.mil/CMH/books/Vietnam/Comm-El/ch5.htm.  

While the evidence is not clear cut that the veteran 
participated in combat, his statements combined with the 
history of the 4th Infantry Division weigh in favor of a 
finding that he engaged in combat as that term is currently 
defined, and that his stressors are combat related.  See 
Sizemore v. Nicholson, 18 Vet. App. 264 (2004) (holding that 
a veteran could engage in combat by simply participating in 
the firing of artillery at an enemy force).

All of the elements for the grant of service connection for 
PTSD have been satisfied.  The appeal is granted.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD. 

Service connection for PTSD is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


